NO. 07-10-00438-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL B
 

FEBRUARY
22, 2011
 

 
LUIS ANGEL OLVERA, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 222ND DISTRICT COURT OF DEAF
SMITH COUNTY;
 
NO. CR-10D-041; HONORABLE ROLAND D. SAUL, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and HANCOCK, JJ.
 
 
MEMORANDUM OPINION
 
Appellant Luis Angel Olvera appeals his conviction for felony driving while
intoxicated.  The certification of right
to appeal executed by the trial court states that this “is a plea bargain case
and the defendant has NO right of appeal and the defendant has waived the right
of appeal.”  This fact was brought to the
attention of appellant by letter and he was granted an opportunity to obtain an
amended certification entitling him to appeal. 
No such certification was received within the time we allotted.  Having received no amended certification, we
dismiss the appeal.  Tex. R. App. P.
25.2(d); see Chavez v. State, 183
S.W.3d 675, 680 (Tex.Crim.App. 2006) (appellate court
must dismiss prohibited appeal without further action).
 
                                                                                                James
T. Campbell
                                                                                                            Justice
 
Do not
publish.